DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 04/28/2021 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of the record, Sundberg et al. (US 20160198375 A1) (hereinafter Sundberg) fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Sundberg discloses a method for wireless communication by a user equipment (UE) (FIG. 2, a mobile station 21), comprising:
detecting that the UE is simultaneously connected to a source base station (BS) of a source cell and a target BS of a target cell during a handover of the UE from the source cell to the target cell (par. 0077, “A mobile station is therefore effectively connected simultaneously to both the serving cell ;
wherein a decision relating to communicating based on which one of the first or second transmissions is based on at least one of a rule or a priority associated with at least one of the first transmission or the second transmission (FIG. 8, par. 0009, “determining which channel combination, CC, and simultaneous transmission mode, STM, is being used to communicate with a mobile station; determining which network resources are available for the combination of CC and STM; and transmitting a handover signal to a mobile station, requesting that the mobile station perform a handover operation from a serving cell to a target cell, the handover signal containing information relating to the resources to be used during the handover for communicating user plane data, such that the mobile station is configurable to transmit and receive user plane data with the serving cell and the target cell during a time period between the handover signal transmitted from the network node being received by the mobile station and the handover operation being completed”).
However, Sundberg fails to disclose, “detecting during the handover at least one of a first transmission time of a first transmission scheduled for the source cell at least partially overlaps a second transmission time of a second transmission scheduled for the target cell in an uplink if the first transmission is a downlink transmission or in a downlink if the first transmission is an uplink transmission, or a time interval between the first and second transmission times is below a threshold, wherein the UE is capable of communicating based only on one of the first transmission or the second transmission; and in response to the detecting, communicating based on one of the first or second transmissions at the respective first or second transmission time”, in combination with other limitations of the claim.
Regarding claim 11, the prior art of the record, Sundberg fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Sundberg discloses a method for wireless communication by a network entity (FIG. 2), comprising:
detecting that a user equipment (UE) is simultaneously connected to a source base station (BS) of a source cell and a target BS of a target cell during a handover of the UE from the source cell to the target cell(par. 0077, “A mobile station is therefore effectively connected simultaneously to both the serving cell and the target cell for at least a portion of the handover operation”);
wherein a decision relating to communicating based on which one of the first or second transmissions is based on at least one of a rule or a priority associated with at least one of the first transmission or the second transmission; and communicating with the UE based on the determination, (FIG. 8, par. 0009, “determining which channel combination, CC, and simultaneous transmission mode, STM, is being used to communicate with a mobile station; determining which network resources are available for the .
However, Sundberg fails to disclose, “detecting during the handover at least one of a first transmission time of a first transmission scheduled for the source cell at least partially overlaps a second transmission time of a second transmission scheduled for the target cell in an uplink if the first transmission is a downlink transmission or in a downlink if the first transmission is an uplink transmission, or a time interval between the first and second transmission times is below a threshold, wherein the UE is capable of communicating based only on one of the first transmission or the second transmission; determining that the UE is to communicate based on one of the first or second transmissions at the respective first or second transmission time”, in combination with other limitations of the claim.
Regarding claim 21, the prior art of the record, Sundberg fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Sundberg discloses an apparatus for wireless communication by a user equipment (UE) (FIG. 2, a mobile station 21), comprising:
at least one processor and a memory configured to: detect that the UE is simultaneously connected to a source base station (BS) of a source cell and a target BS of a target cell during a handover of the UE from the source cell to the target cell (par. 0077, “A mobile station is therefore effectively connected simultaneously to both the serving cell and the target cell for at least a portion of the handover operation”);
wherein a decision relating to communicating based on which one of the first or second transmissions is based on at least one of a rule or a priority associated with at least one of the first transmission or the second transmission.
(FIG. 8, par. 0009, “determining which channel combination, CC, and simultaneous transmission mode, STM, is being used to communicate with a mobile station; determining which network resources are available for the combination of CC and STM; and transmitting a handover signal to a mobile station, requesting that the mobile station perform a handover operation from a serving cell to a target cell, the handover signal containing information relating to the resources to be used during the handover for communicating user plane data, such that the mobile station is configurable to transmit and receive user plane data with the serving cell and the target cell during a time period between the handover signal transmitted from the network node .
However, Sundberg fails to disclose, “detect during the handover at least one of a first transmission time of a first transmission scheduled for the source cell at least partially overlaps a second transmission time of a second transmission scheduled for the target cell in an uplink if the first transmission is a downlink transmission or in a downlink if the first transmission is an uplink transmission, or a time interval between the first and second transmission times is below a threshold, wherein the UE is capable of communicating based only on one of the first transmission or the second transmission; and in response to the detection, communicate based on one of the first or second transmissions at the respective first or second transmission time”, in combination with other limitations of the claim.
Regarding claim 31, the prior art of the record, Sundberg fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Sundberg discloses an apparatus for wireless communication by a network entity(FIG. 2), comprising:
at least one processor and a memory configured to: detect that a user equipment (UE) is simultaneously connected to a source base station (BS) of a source cell and a target BS of a target cell during a handover of the UE from the source cell to the target cell (par. 0077, “A mobile station is therefore effectively connected simultaneously to both the serving cell and the target cell for at least a portion of the handover operation”);
(FIG. 8, par. 0009, “determining which channel combination, CC, and simultaneous transmission mode, STM, is being used to communicate with a mobile station; determining which network resources are available for the combination of CC and STM; and transmitting a handover signal to a mobile station, requesting that the mobile station perform a handover operation from a serving cell to a target cell, the handover signal containing information relating to the resources to be used during the handover for communicating user plane data, such that the mobile station is configurable to transmit and receive user plane data with the serving cell and the target cell during a time period between the handover signal transmitted from the network node being received by the mobile station and the handover operation being completed”).
However, Sundberg fails to disclose, “detect during the handover at least one of a first transmission time of a first transmission scheduled for the source cell at least partially overlaps a second transmission time of a second transmission scheduled for the target cell in an uplink if the first transmission is a downlink transmission or in a downlink if the first transmission is an uplink transmission, or a time interval between the first and second transmission times is below a threshold, wherein the UE is capable of communicating based only on one of the first transmission or the second transmission; determine that the UE is to communicate based on one of the first or second transmissions at the respective first or second transmission time”, in combination with other limitations of the claim.
Therefore, claims 1-40 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
PERSSON et al. (US 20210345205 A1) disclose USER EQUIPMENT, SOURCE ACCESS NODE, TARGET ACCESS NODE, AND METHODS IN A WIRELESS COMMUNICATIONS NETWORK FOR HANDLING DATA PACKETS IN A HANDOVER.
Nam et al. (US 20210084549 A1) disclose SIMULTANEOUS CONTROL INFORMATION RECEPTION FROM SOURCE AND TARGET CELLS DURING HANDOVER.
AWONIYI-OTERI et al. (US 20210084546 A1) disclose MULTI TRANSMIT/RECEIVE POINT MAKE BEFORE BREAK HANDOVER.
ZHOU et al. (US 20210076273 A1) disclose TECHNIQUES FOR PRIORITIZATION ASSOCIATED WITH A CELL GROUP CHANGE.
AWONIYI-OTERI et al. (US 20210084546 A1) disclose TECHNIQUES FOR PERFORMING CONDITIONAL HANDOVER IN WIRELESS COMMUNICATIONS.
ZHOU et al. (US 20210076395 A1) disclose QUASI-COLOCATION PRIORITIZATION FOR SECONDARY CELL GROUP CHANGE WITH DIFFERENT NUMEROLOGY OR ASYNCHRONIZATION.
Rastegardoost et al. (US 20200351729 A1) disclose WIRELESS RESOURCE CONFIGURATION FOR SIMULTANEOUS CONNECTIVITY.
Chen et al. (US 20180102807 A1) disclose TIMING OFFSET COMPENSATION FOR INTER-LINK INTERFERENCE CANCELLATION.
Han et al. (US 20170272987 A1) disclose POSITIONING METHOD AND APPARATUS FOR DIFFERENT TDD UPLINK-DOWNLINK CONFIGURATIONS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642